WEBB, J.
In this action plaintiff, G. P. Smith, obtained a writ of injunction restraining defendant from trespassing on certain lands alleged to have been owned and in possession of plaintiff, and defendant appeals from a judgment rendered against him perpetuating the injunction at his cost.
The land on which the defendant is alleged to have trespassed was involved in the suit of J. T. Dwyer vs. G. P. Smith, decided on April 5, 1929, 10 La. App. 506, 121 So. 341, and counsel representing the parties concede that under the ruling in the case cited, the land on which defendant is alleged to have trespassed belonged to defendant, and that the judgment rendered in the present case is erroneous, and counsel join in a motion and prayer that the judgment rendered be reversed, the injunction dissolved, and plaintiff’s suit dismissed at his cost.
It is therefore ordered that the judgment appealed from be avoided and reversed, and that defendant, J. T. Dwyer, have and recover judgment against plaintiff, G. P. Smith, dissolving the writ of injunction and rejecting plaintiff’s demands; plaintiff to pay all costs of suit.